Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 1 of 14

Js 44 (R¢v. 06/17)

CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither re lace nor su lement the f`ilin‘7 and service of leadin or other a rs as re uired b law, exce t as
Pl[?l P. 85 13 P€ y P

provided b _ local rules of court.. This form, approved by the Judicial Con erence of the

nited States in §eptember 1974, is required for the use of the lerk of Court for the .

purpose o initiating the civil docket sheet (sl<:l; lNSTRt/<,'T/()NS r)N Nl:X/'l’AGli ()/f THlS F()RM.)

 

ESHBSH>GSWT‘FFS

(b) County of Residence of First Listed P1aintiff
(1;',\/('1;'1’ 7‘ IN U. S. PIA/NTIFF (,'ASE.S)

C
Siinon and Simon

1818 l\/|arket Street, Suite 2000, Philade|phia PA 19103

215-467-4666

) AROm€yS (["irni Nanie. A¢I¢l'ress, and Telephtme Number)

AB&§§ERMJ%HSJ and EZ Transpott So|utions, LLC

County of Residence of Fii'st Listed Defendant Cumb€rland COUnty, PA
(IN U_ S. PIAINTII~‘F CA SI€S UNL Y)

lN LAND CONDEMNATION CASES, USE THE LOCATlON OF
THE TRACT OF LAND INVOLVED.

Lehigh County, PA

NOTE:

Attomeys (IfKnmvn)

 

 

II. BASlS OF JURISDICTION (P/ace ali "X"in()ne Box()ri/)Q

Cl l U.S. Govemment

PlaintilT

|J 2 U.S. Govemmcnt
Defendaiit

HI. CITIZENSH[P OF FRINCIPAL PARTIES (Place ali l‘X" in Om' Boxfor I’lainli]]`
(For Di\'er.i'/`Iy ('Ya.re_r ())1/)/) and Omz anj?)r l)efé)idanl)
D 3 Federal Question P’I`F DEF P'I`F DEF
(U.S. Gm'ernmem No/ a I’ar/y) Citizen of '1`his State 3 l tx l Incorporated or Principai Place ij 4 tx 4
of Business 111 This State

d 4 Diversity Citizen of Anotlier State C] 2 ij 2 lilcorporated and Priiicipal Place El 5 D 5

(lnd/'cale Cili:en.i~liip af])arlius in [Icm [Il) of Business ln Anotlier State
Citizcn or Siibject ol`zi 13 3 D 3 Foreign Nation C] 6 Cl 6

Forei@ Cotmtrv

 

 

 

  

CGN”I'RA

l 10 Insiirance

120 Man`iie

130 Miller Act

140 Negotiable Iiistruinent

150 Recovery of Overpayment
& Enforcement of Judgment

151 Medicare Act

152 Recovery of Defaulted
Student Loans
(Excliides Veterans)

153 Recovery of Overpaymeiit
of Veteran‘s Benel`its

160 Stockliolders’ Suits

190 Otlier Contract

195 Contract Product Liabi|ily

196 Franchise

DU DUE|UU

UUDC| Cl

  

REAI£¥'P~ROPERW
13 210 Land Coiideinnation
CI 220 Foreclosure
C} 230 Rent Lease & Ejectmeiit
Cl 240 Tons to Land
D 245 Tort Product Liability
lj 290 A11 Other Real Propeity

IV NATURE OF SUlT (Place an

 

 
  

    

 

625 Drug Related Seizure

   

        

  
   

           

           

 

 

PERSONAL II\'JURY PERSONAL INJURY D D 422 Appczil 28 USC 158 0 375 False Claims Act

D 310 Airplane D 365 Personal Injury - of Property 21 USC 881 13 423 Witlidrawai 13 376 Qui Tam (31 USC

D 315 Airplziiie Product Product Liability IJ 690 Otlier 28 USC 157 3729(a))
Liability CJ 367 Healtli Care/ 13 400 State Reapportionment

D 320 Assau|t, Libel & Pliannaceutieal ,’ t _’R: v ':i',_ ' D 410 Antitrust
Slander Personal lnjury IJ 820 Copyn'ghts E! 430 Banks and Bankiiig

E] 330 Federal Einployers` Product Liabilily C| 830 Patent |J 450 Coiiiinerce
Liability D 368 Asbcstos Personal D 835 Patcnt - Abbreviated CI 460 Deponati'on

D 340 Marine Iiijury Product New Dnig Application Cl 470 Racketeer Influenced and

E} 345 Maxine Product Li ability U 840 Tradeinar Con'upt Organizations
Liability PERSONAL PROPERT\ LA ' ~ Rjr vi ~ ‘\: ' ` El 480 Consuiner Credit

§ 350 Motor Veliicle ij 370 Othcr Fraiid 13 710 Fair Labor Standnrds C| 861 HIA (1395ff) D 490 Cab1ejSat TV

ij 355 Motor Veliicle CJ 371 Truth in Lendiiig Act Cl 862 Biack Lung (923) |J 850 Securi'ties/Cominodilies/
Product Liability 13 380 Ot|ier Personal D 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Excliarige

D 360 Other Persorial Property Dairiage Relatioris [1 864 SSID Title XVl D 890 Other Statutoiy Actioiis
injury lj 385 Property Dainage 111 740 Railway Labor Act D 865 RSI (405(g)) 111 891 Agiicultiunl Acts

l'_'l 362 Personal Injury - Product Liability Cl 751 Family and Medical ij 893 Eiivironmerital Malters
Medical Malractice Leave Act D 895 Freedoin of information

' " PRISONER PETI.T[ONS» ij 790 Other Labor Litigation EDERALTAXSUIT$ Act

D 440 Ot|\er Civil Rights Habeas Corpus: U 791 Einployee Retircment C] 870 Taxes U.S. 1aintiff D 896 Arbitration

C] 441 Votiiig Cl 463 Alien Detainee Iiicome Seciiiity Act or Defendant) D 899 Adiiiinistrative Procediii'e

13 442 Employment D 510 Motions 10 Vacate ij 871 IRS_Third Paity Act/Review or Appeal of

Cl 443 Housing/ Sentence 26 USC 7609 Ageney Decision
Accommodations D 530 Geiieral ij 950 Coiistitutionality of

D 445 Ainer. w/Disabiiities - ij 535 Death Penaity 1Ml `RA?I`\I State Statutes
Employment Othcr: ij 462 Naturaiization Application

111 446 Amer. w/Disabilities - Cl 540 Mandamus & Otlier ij 465 Other lmmigration
Other Cl 550 Civil Righ!s Actions

Cl 555 Prison Condition

111 560 Civil Detaiiiee -
Conditions of
Coiif'inement

Cl 448 Education

 

 

 

 

V. ORIGlN (P/ace an ".\’" m ())ie Box ()nly)

13 1 Original_
Proceeding

VI. CAUSE OF ACTION

13 2 Removed from
State Court

El 8 Multidistrict
Litigation -
Direct File

ij 4 Reinstated or
Reopened

D 3 Remanded from

g 5 Traiisferred from U 6 Mqltidj$trict
Appellate Court

Another District L\Ugaflon '
(s'pecljjd Trar\$f€l‘
Cif€ 1116 U.S. C 1V11 Statul€ lmd€r WhiCh yOu are 111ng (Dr) m)l cite jurisdictional statutes unless diver.\'ity)f

28 U.S.C. § 1391 131 111 and 121

Brief description of cause:

Defendants vehicle struck Plaintiff vehicle

 

 

 

 

 

 

vii . REQU ESTED lN El CHECK iF THiS is A CLASS ACrioN DEMAND 5 CHECK YES Only if demanded in Comi>laimr
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY i)i~;iviAND; 121 Yes i:iNo
viII. RELATED CASE(S) v v _ _4
IF ANy (bce m.\/rilclzor).\), JUDGE j il DOCKET NUMBER
l 1 1
DATE SlGNATURE OF A'I'l` R Y `ECORD
ii/07/2018 / / jim
FOR OFFlCE USE ONLY ’~’ ‘
RECElPT # AMOUNT APPLYING P JUDGE MAG. JUDGE

Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 2 of 14

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

Car|os Gonel| § CIVILACTIGN

Abdess Ghaffari |drissi and EZ Transport So|utions, LLC ; NO_

In accordance With the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants (See § 1:03 of the plan set forth on the reverse
side of this form.) ln the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, With its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties a Case Management Track Designation Forrn specifying the track
to Which that defendant believes the case should be assigned

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
exposure to asbestos ( )

(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
(f) Standard Management - Cases th do not fall into any one of the other tracks (X)
11/7/2018 j/ // Car|os Gonel|
Date ¢/'ttorney- -at- law Attorney for
(215)467-4666 (267)639-9006 JoshuaBaer@gosimon.com
T_e_lephone FAX Number E-Mail Address

(Civ. 660) 10/02

Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 3 of 14

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(lo be used by counsel or pro se plaintiff to indicate the category of the case fo) the purpose of assignment to the appropriate calenda/)
Address Of Plaimiff: Carlos Gonell, 2312 S 5th Street, Apt 21\1, A||entown PA 18103

 

Abdess Ghatfari |drissi. 153 Ashford Drive, Eno|a PA 17025 and EZ Transport Solutions, LLC, 112 A. W. Vine Street, Shiremanstown. PA 17011
Address of Defendant:

 

interstate 81, in Dauphin, PA

Place of Accident, lncident or Transaction:

 

 

RELA TED CASE, IFA[VY.'

Case Number: Judge: Date Terininated:

 

 

Civil cases are deemed related when Yes is answered to any of the following questions:

1. ls this case related to property included in an earlier numbered suit pending or within one year Yes E No-
previously terminated action in this court‘? '

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes m No jX|
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes E No w
numbered case pending or within one year previously terminated action of this couit?

4. ls this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes E No m
case filed by the same individual?

1 certify that, to my knowledge, the within case 13 is / [:| is t rel /ed to any case now pending or within one year previously terminated action in
this court except as noted above. `”
DATE; 11/07/2018 //) 87476

Altor'ney~at- Laii / Pio Se Plain!lj” Attorney [.D. # (ifapp/icable)

 

 

 

CIVIL: (Place a \/ in one category only)

 

 

 

 

 

A. F ederal Question Cases: B. Diversity Juris(lictiou Cases:
jj l lndemnity Contract, Marine Contract and All Other Contracts m l lnsurance Contract and Other Contracts
m 2 FELA [:| 2 Airplane Personal lnjury
l:j 3 Jones Act-Personal Injury m 3 Assault, Defamation
[:] 4 Antitrust |:j 4 l\/Iarine Personal Injury
§ 5 Patent 5 l\/lotor Vchicle Personal injury

6 Labor-Management Relations 1:] 6 Other Personal Injury (Please specijy);
m 7 Civil Rights E| 7 Products Liability
1:] 8 Habeas Corpus [:] 8 Products Liability - Asbestos
§ 9. Securities Act(s) Cases |j 9. All other Diversity Cases

10. Social Security Review Cases (P/€GS€ SP€CUJ")-'
|:] l l. All other Federal Question Cases

(l’lease specifj)):
ARBITRAT[ON CERTIF[CATION
(T he effect of this cerlijicatl`on is to remove the case from eligibility for arbitration )

[, J Osh ua Baer , counsel of record or pro se plaintiff, do hereby certify:

 

m Pursuant to Local Civil Rule 53. 2 § 3(c) (2) that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of 8150, 000 00 exclusive of interest and c /o,sts:

l:j Relief other than monetary damages is sought. </
DATE: 11/07/2018 / /;_.\~ 87476

/-Attorney-at -Law / Pro Se Plaintij” Attorney 1. D. # (i`fapplicab/e)

NOTE: A trial de novo will be a trial by jury only if there has been co/mpliance with F.R.C.P. 38.

 

(`i\'. 609 (5 ZUIR)

 

Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 4 of 14

UNITED 'sTATEs DISTRICT CoURT ron THE
EASTERN DisTRICT oF PENNSYLVANIA

 

Carlos Gonell
2312 S 5th Street
Apt 2N :
Allentown, PA 18103 : #
Plaintiff '
v.

Abdess Ghaffari ldrissi
153 Ashford Drive
Enola, PA 17025

And
EZ Transport Solutions, LLC

112 A. W. Vine Street
Shiremanstown, PA 17011

 

Defendants
§_Q__M__P_Lai_ul
PARTIES
1. Plaintiff, Carlos Gonell, is a resident of the Commonwealth of Pennsylvania,

residing at the address listed in the caption of this Cornplaint.

2. Upon information and belief, Defendant, Abdess Ghaffari Idrissi, is a resident of
the Commonwealth of Pennsylvania, residing at the address listed in the caption of this
Complaint.

3. Defendant, EZ Transport Solutions, LLC, is a corporate entity authorized to
conduct business in the Commonwealth of Pennsylvania, and regularly conducts business in
Philadelphia, with a business address listed in the caption of this Complaint.

JURISDICTION AND VENUE
4. This Court has jurisdiction over the parties and subject matter of this Civil

Action-Complaint in that the Plaintiff, Carlos Gonell, is a citizen of Pennsylvania and the

Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 5 of 14

Defendant, Abdess Ghaffari Idrissi, is a citizen of Pennsylvania, and the Defendant, EZ
Transport Solutions, LLC, upon information and belief is a corporate entity with its principal
place of business in Pennsylvania and the amount in controversy in this case, exclusive of
interest and costs, exceeds the sum of 875,000.

5 . Venue is proper in this jurisdiction pursuant to 28 U.S.C. § 139l(a) (l) and (2) in
that this is a judicial district in which a substantial part of the events or omissions giving rise to
the claims asserted in this Complaint occurred in this judicial district.

_F_A_Q_T_S_

6. On or about February, 4, 2018, at or about 11130 a.m., Plaintiff, Carlos Gonell,
was the operator of a motor vehicle, which was traveling southbound on Interstate 81, in
Dauphin, PA.

7. At or about the same date and time, defendant, Abdess Ghaffari ldrissi, was the
operator of a motor vehicle, owned by Defendant, EZ Transport Solutions, LLC, which was
traveling southbound on Interstate 81, at or around the aforementioned location of the plaintiffs
vehicle.

8. At or about the same date and time, defendants’ vehicle was involved in a
collision with plaintiffs vehicle.

9. At all times relevant hereto, Defendant, Abdess Ghaffari Idrissi, was operating
the aforesaid Defendant, EZ Transport Solutions, LLC’s vehicle as defendant EZ Transport
Solutions, LLC’s agent, servant and/or employee, acting within the scope of it’s agency.

10. The aforesaid motor vehicle collision was the result of defendant, negligently,

and/or carelessly, operating his vehicle in such a manner so as to strike PlaintifF s vehicle.

Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 6 of 14

1 l. The aforesaid motor vehiclecollision was a direct result of the negligence, and/or
carelessness of the defendants and not the result of any action or failure to act by the Plaintiff.
12. As a result of the collision, Plaintiff suffered severe and permanent injuries, as

are more fully set forth below.
_C_Q..U_l`ll`_l
Carlos Gonell v. Abdess Ghaffari Idrissi
Negligence

13. Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth
fully at length herein.

14. The negligence and/or carelessness of the defendant, Which Was the direct cause
of the aforesaid motor vehicle collision and the resultant injuries sustained by the plaintiffs
consisted of but are not limited to the following:

a. Striking plaintiff’ s vehicle;

b. Operating his vehicle into plaintiffs lane of travel;

c. Failing to maintain proper distance between vehicles;

d. Operating said vehicle in a negligent and/or careless manner without regard
for the rights or safety of Plaintiffs or others;

e. Failing to have said vehicle under proper and adequate control;

f. Operating said vehicle at a dangerous and excessive rate of speed under the
circumstances;

g. Violation of the assured clear distance rule;

h. Failure to keep a proper lookout;

i. Failure to apply brakes earlier to stop the vehicle without striking the

Plaintiff’ s Vehicle;

Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 7 of 14

'j. Being inattentive to his duties as an operator of a motor vehicle;

k. Disregarding traffic lanes, patterns, and other devices;

l. Driving ata high rate of speed which was high and dangerous for
conditions;

m. Failing to remain continually alert while operating said vehicle;

n. F ailing to perceive the highly apparent danger to others which the actions
and/or inactions posed;

o. Failing to give Plaintiffs meaningful warning signs concerning the
impending collision;

p. Failing to exercise ordinary care to avoid a collision;

q. Failing to be highly vigilant and maintain sufficient control of said vehicle
and to bring it to a stop on the shortest possible notice;

r. Operating said vehicle with disregard for the rights of Plaintiff, even though
he was aware or should have been aware of the presence of Plaintiff and the
threat of harm posed to him;

s. Continuing to operate the vehicle in a direction towards the plaintiffs
vehicle when he saw, or in the exercise of reasonable diligence, should have
seen, that further operation in that direction would result in a collision;

t. Failing to operate said vehicle in compliance with the applicable laws and
ordinances of the Commonwealth of Pennsylvania, pertaining to the
operation and control of motor vehicles; and

u. Being otherwise careless and/or negligent under the circumstances

Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 8 of 14

lS. As a direct and consequential result of the negligent, and/or careless conduct of
the defendant, described above, the Plaintiff suffered various serious and permanent personal
injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or
aggravation of pre-existing conditions, all to Plaintiffs great loss and detriment

16. As a result of these injuries, all of Which are permanent in nature and all of
which are to Plaintiffs great financial detriment and loss, Plaintiff has in the past, is presently
and may in the future suffer great anguish, sickness and agony and Will continue to suffer for an
indefinite time into the future.

l7. As an additional result of the carelessness and/or negligence of defendant,
Plaintiff has suffered emotional injuries, along with the physical injuries suffered

18. As a further result of Plaintiff’ s injuries, he has in the past, is presently and may
in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiff s further
loss and detriment

19. As a direct result of the negligent, and/or careless conduct of the defendant,
plaintiff suffered damage to his personal property, including his motor vehicle, which plaintiff
was operating at the time of the aforesaid motor vehicle collision; including but not limited to,
storage fees and towing, all to Plaintiffs great loss and detriment

20. Furthermore, in addition to all the injuries and losses suffered by Plaintiff,
Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an
amount equal to and/or in excess of the basic personal injury protection benefits required by the
Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section l70l, _e_t_. §gL, as

amended, for which he makes a claim for payment in the present action.

Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 9 of 14

WHEREFORE, Plaintiff, Carlos Gonell, prays for judgment in Plaintiff’s favor and
against Defendant, Abdess Ghaffari ldrissi, in an amount in excess of Seventy-Five Thousand
($75,00().00) Dollars, plus all costs and other relief this court deems necessary.

COUNT II
Carlos Gonell v. EZ Transport Solutions, LLC
RESPONDEAT SUPERIOR

Zl. Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth
fully at length herein.

22. The negligence and/or carelessness of the defendant, EZ Transport Solutions,
LLC, itself and by and through its agent, servant and/or employee, Abdess Ghaffari Idrissi,
acting at all times relevant hereto within the scope of his agency, which Was the direct and
proximate cause of the aforesaid motor vehicle collision and the resultant injuries sustained by
the plaintiffs, consisted of but are not limited to the following:

a. Striking plaintiffs vehicle;

b. Operating his vehicle into plaintiffs lane of travel;

c. Failing to maintain proper distance between vehicles;

d. Operating said vehicle in a negligent, and/or careless manner without regard
for the rights or safety of Plaintiffs or others;

e. Failing to have said vehicle under proper and adequate control;

f. Operating said vehicle at a dangerous and excessive rate of speed under the
circumstances;

g. Violation of the assured clear distance rule;

h. F ailure to keep a proper lookout;

Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 10 of 14

i. F ailure to apply brakes earlier to stop the vehicle without striking the
Plaintiff s vehicle;

j. Being inattentive to his duties as an operator of a motor vehicle;

k. Disregarding traffic lanes, patterns, and other devices;

l. Driving at a high rate of speed which Was high and dangerous for
conditions;

m. F ailing to remain continually alert while operating said vehicle;

n. Failing to perceive the highly apparent danger to others which the actions
and/or inactions posed;

o. Failing to give Plaintiffs meaningful warning signs concerning the
impending collision;

p. Failing to exercise ordinary care to avoid a collision;

q. Failing to be highly vigilant and maintain sufficient control of said vehicle
and to bring it to a stop on the shortest possible notice;

r. Operating said vehicle with disregard for the rights of Plaintiff, even though
he was aware or should have been aware of the presence of Plaintiff and the
threat of harm posed to him;

s. Continuing to operate the vehicle in a direction towards the plaintiffs
vehicle when he saw, or in the exercise of reasonable diligence, should have
seen, that further operation in that direction would result in a collision;

t. Failing to operate said vehicle in compliance With the applicable laws and
ordinances of the Commonwealth of Pennsylvania, pertaining to the

operation and control of motor vehicles; and

Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 11 of 14

-u. Being otherwise careless and/or negligent under the circumstances

23. As a direct and consequential result of the negligent, and/or careless conduct of
the defendant, described above, the Plaintiff suffered various serious and permanent personal
injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or
aggravation of pre-existing conditions, all to Plaintiffs great loss and detriment

24. As a result of these injuries, all of which are permanent in nature and all of
which are to Plaintiffs great financial detriment and loss, Plaintiff has in the past, is presently
and may in the future suffer great anguish, sickness and agony and Will continue to suffer for an
indefinite time into the future.

25. As an additional result of the carelessness and/or negligence of defendant,
Plaintiff has suffered emotional inj uries, along with the physical injuries suffered

26. As a further result of Plaintiffs injuries, he has in the past, is presently and may
in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiffs further
loss and detriment

27. As a direct result of the negligent and/or careless conduct of the defendant,
plaintiff suffered damage to his personal property, including his motor vehicle, which plaintiff
was operating at the time of the aforesaid motor vehicle collision', including but not limited to,
storage fees and towing, all to Plaintiffs great loss and detriment

28. Furthermore, in addition to all the injuries and losses suffered by Plaintiff7
Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an
amount equal to and/or in excess of the basic personal injury protection benefits required by the
Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section 1701, _e_t; _ng;, as

amended, for which he makes a claim for payment in the present action.

Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 12 of 14

WHEREFORE, Plaintiff, Carlos Gonell, prays for judgment in Plaintiffs favor and
against Defendant, EZ Transport Solutions, LLC, in an amount in excess of Seventy~Five
Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems necessary.

COUNT III
Carlos Gonell v. EZ Transport Solutions, LLC
Negligent Entrustment

29. Plaintiff incorporates the foregoing paragraphs of this Complaint as if set forth
fully at length herein.

30. The negligence and/or carelessness of the defendant, which was the proximate
cause of the aforesaid motor vehicle collision and the resultant injuries sustained by the
plaintiffs, consisted of but are not limited to the following:

a. Permitting Defendant, Abdess Ghaffari Idrissi, to operate the motor vehicle
without first ascertaining whether or not he was capable of properly
operating said vehicle;

b. Permitting Defendant, Abdess Ghaffari ldrissi, to operate the motor vehicle
when Defendant, EZ Transport Solutions, LLC, knew, or in the exercise of
due care and diligence, should have known that defendant, Abdess Ghaffari
Idrissi, was capable of committing the acts of negligence set forth above;

c. Failing to warn those persons, including the Plaintiff, that Defendant, EZ
Transport Solutions, LLC, knew, or in the existence of due care and
diligence should have known, that the Plaintiff would be exposed to

Defendant, Abdess Ghaffari Idrissi’s negligent operation of the motor

vehicle; and

Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 13 of 14

d. Other-Wise negligently entrusting said vehicle to said individual Defendant,
Abdess Ghaffari Idrissi.

31. As a direct and consequential result of the negligent and/or careless conduct of
the defendant, described above, the Plaintiff suffered various serious and permanent personal
injuries, serious impairment of bodily function and/or permanent serious disfigurement and/or
aggravation of pre-existing conditions, all to Plaintiffs great loss and detriment

32. As a result of these injuries, all of which are permanent in nature and all of
which are to Plaintiff s great financial detriment and loss, Plaintiff has in the past, is presently
and may in the future suffer great anguish, sickness and agony and will continue to suffer for an
indefinite time into the future.

33. As an additional result of the carelessness and/or negligence of defendant,
Plaintiff has suffered emotional injuries, along with the physical injuries suffered

34. As a further result of Plaintiffs injuries, he has in the past, is presently and may
in the future undergo a great loss of earnings and/or earning capacity, all to Plaintiffs further
loss and detriment

35. Furthermore, in addition to all the injuries and losses suffered by Plaintiff,
Plaintiff has also incurred or will incur medical, rehabilitative and other related expenses in an
amount equal to and/or in excess of the basic personal injury protection benefits required by the
Pennsylvania Vehicle Financial Responsibility Law, 75 Pa.C.S. Section l7()l, et _S_e_:<L, as

amended, for which he makes a claim for payment in the present action.

Case 5:18-cv-O4884-.]LS Document 1 Filed 11/13/18 Page 14 of 14

WHEREFORE, Plaintiff, Carlos Gonell, prays for judgment in Plaintiffs favor and
against Defendant, EZ Transport Solutions, LLC, in an amount in excess of Seventy-Five

Thousand ($75,000.00) Dollars, plus all costs and other relief this court deems necessary.

siMqt`stl oN PC

Joshu j,l§aer Esquire

 

